FILED
                            NOT FOR PUBLICATION                             JAN 03 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 13-10109

               Plaintiff - Appellee,             D.C. No. 3:12-cr-00468-EMC

  v.
                                                 MEMORANDUM*
RICARDO SANDOVAL JIMENEZ, a.k.a.
Sostense Huerta, a.k.a. Agustin Lionel,
a.k.a. Rosendo Pineda, a.k.a. Jimenez
Rogendo, a.k.a. Ricardo Sandoval, a.k.a.
Richardo Sandoval,

               Defendant - Appellant.


                    Appeal from the United States District Court
                      for the Northern District of California
                    Edward M. Chen, District Judge, Presiding

                           Submitted December 17, 2013**

Before:        GOODWIN, WALLACE, and GRABER, Circuit Judges.

       Ricardo Sandoval Jimenez appeals from the district court’s judgment and

challenges the 60-month sentence and three-year supervised release term imposed

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
following his guilty-plea conviction for reentry of a removed alien, in violation of

8 U.S.C. § 1326. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

         Sandoval Jimenez contends that the district court procedurally erred by

failing to consider all of the 18 U.S.C. § 3553(a) sentencing factors, to consider

and respond to his mitigating arguments, and to explain the sentence imposed. We

review for plain error, see United States v. Valencia-Barragan, 608 F.3d 1103,

1108 (9th Cir. 2010), and find none. The record reflects that the district court

adequately considered the section 3553(a) sentencing factors, adequately

considered and responded to Sandoval Jimenez’s mitigating arguments, and

sufficiently explained the sentence and why a supervised release term was

warranted. See United States v. Carty, 520 F.3d 984, 992-93 (9th Cir. 2008) (en

banc).

         Sandoval Jimenez next contends that the three-year term of supervised

release is substantively unreasonable in light of U.S.S.G. § 5D1.1(c) (2011). The

district court did not abuse its discretion. See United States v. Valdavinos-Torres,

704 F.3d 679, 692 (9th Cir. 2012). The three-year term of supervised release is

substantively reasonable in light of the totality of the circumstances, including

Sandoval Jimenez’s extensive criminal history and three prior deportations. See id.

at 692-93; see also U.S.S.G. § 5D1.1 cmt. n.5.

         AFFIRMED.


                                            2                                    13-10109